Case 15-10631 Doc71 Filed 03/19/20 Page 1 of 4

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF MARYLAND

Debtor(s)

IN RE: |

| Case No. 15-10631-WIL
DOUGLAS RICE Chapter 13
VELARIE M HARVELL |

|

|

NOTICE OF FINAL CURE PAYMENT AND OPPORTUNITY FOR HEARING

NOTICE IS HEREBY GIVEN by REBECCA A. HERR, Chapter 13 Trustee, pursuant to Federal
Rule of Bankruptcy Procedure 3002.1(f), that the Trustee has made the final payment to cure the
default on the claim secured by the principal residence of the Debtor(s), as evidenced by the proof
of claim allowed in this case and funded by the confirmed plan. The Trustee payments were made
under the claim filed by (or assigned to):

Court Claim No. 9

U.S. Bank Trust, National Association as Trustee
Of Chalet Series III Trust

c/o SN Servicing Corporation

323 Fifth Street

Eureka, CA 95501

Redacted Account No. 8594

- The Trustee has no knowledge of and makes no representation concerning payment of other default
amounts or of post-petition amounts not provided for and funded in the plan in this case.

THE PARTIES ARE HEREBY NOTIFIED:

Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and
serve a Statement as a supplement to the holder’s proof of claim on the Debtor(s), the attorney for
the Debtor(s), and the Chapter 13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g) indicating 1)
whether it agrees that the Debtor(s) has/have paid in full the amount required to cure the default
on the claim; and 2) whether the Debtor(s) is/are otherwise current on all payments consistent with
11 U.S.C. § 1322(b)(5).

]
The statement shall itemize the required cure or post-petition amounts, if any, that the holder
contends remain unpaid as of the date of the statement. The statement shall be filed as a
supplement to the holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may
result tn sanctions,
Case 15-10631 Doc71_ Filed 03/19/20 Page 2 of 4

FURTHER, if the holder of the secured claim fails to timely file and serve a response to this
Notice, the Court may enter an order declaring that the Debtor(s) has/have cured the default
and that no amounts are unpaid as of the date of this Notice.

Dated: March 19, 2020 Respectfully submitted,

 

/s/ REBECCA A. HERR

REBECCA A. HERR (Fed. Bar No. 29298)
Chapter 13 Trustee

185 Admiral Cochrane Drive

Suite 240

Annapolis, MD 21401

(301) 805-4700

Fax: (301) 805-9577

bherr@chi3md.com
CERTIFICATE OF SERVICE
I hereby certify that on the 19"" day of March, 2020, I reviewed the Court’s CM/ECF
system and it reports that an electronic copy of the Notice of Final Cure Payment will be
served electronically by the Court’s CM/ECEF system on the following: 1

Joseph Langone _langoneandfasullo@gmail.com
Counsel for Debtor(s)

Jonathan C. Silverman _jonathan.c.silverman@gmail.com
Counsel for Debtor(s)

Leah Christina Freedman  bankruptcy@bww-law.com, leah. freedman@bww-law.com
Counsel for Seterus, Inc.

Kimberly Brooke Lane _ kbritt@ecu.org
Counsel for Federal National Mortgage Association

Richard Rogers  rrogers@cgd-law.com, bankruptcyecf@cgd-law.com, estamas@ced-law.com,:
bbush@cgd-law.com
Counsel for U.S. Bank, NA

I hereby further certify that on the 19" day of March, 2020, a copy of the Notice of Final

1

Cure Payment was also mailed first class mail, postage prepaid to:
Case 15-10631 Doc/71

Douglas Rice

Velarie M. Harvell
703 Rufford Court
Accokeek, MD 20607
Debtor(s)

Federal National Mortgage Association
c/o Seterus, Inc.

Atin: Kimberly B. Lane

PO Box 1047

Hartford, CT 06143

Claimant

U.S. Bank Trust, NA

c/o SN Servicing Corporation
Attn: Anthony Sottile

323 Fifth Street

Eureka, CA 95501
Transferee

Filed 03/19/20 Page 3 of 4

No Resident Agent Found for Federal National Mortgage Association

The Corporation Trust, Incorporated
2405 York Road, Suite 201
Lutherville Timonium, MD 21093
Resident Agent for Seterus, Inc.

The Prentice-Hall Corporation System

7 St Paul Street, Suite 820

Baltimore, MD 21202

Resident Agent for SN Servicing Corporation

The Corporation Trust, Incorporated
2405 York Road, Suite 201
Lutherville Timonium, MD 21093
Resident Agent for U.S. Bank, NA

Via certified mail

Mr. Andrew Cecere, CEO
U.S. Bank, N.A.

800 Nicollet Mail
BC-MN-H210
Minneapolis, MN 55402
Officer of U.S. Bank, N.A.

/s/ REBECCA A. HERR
REBECCA A. HERR
 

 

Case Overview
Case No. 15-10631-WIL

Case 15-10631
DOUGLAS RICE

Doc /1

Filed 03/19/20 Page 4 or 4

Tuesday, March 17, 2020

10:29 am

 

 

 

 

 

 

 

 

PENDING VELARIE M HARVELL User. hgreenberg
DISBURSEMENT HISTORY
DATE CODE DESCRIPTION CREDITOR# ' CHECK NO. AMOUNT
SETERUS Claim Number 4
Jun 30,2015 CR AMOUNT DISBURSED TO CREDITOR 0990111 866.00
Jul31,2015 CR AMOUNT DISBURSED TO CREDITOR 0992002 - 866.00
Aug 31,2015 CR AMOUNT DISBURSED TO CREDITOR 0993912 866.00
TOTAL FOR SETERUS 2,598.00
SETERUS INC Claim Number 4
Sep 30,2015 CR AMOUNT DISBURSED TO CREDITOR 0995774 866.00
Oct 30,2015 CR AMOUNT DISBURSED TO CREDITOR 0997650 866.00
Nov 30,2015 CR AMOUNT DISBURSED TO CREDITOR 0999467 433.00
Dec 31,2015 CR AMOUNT DISBURSED TO CREDITOR 1001256 433.00
Jan 29,2018 CR AMOUNT DISBURSED TO CREDITOR 1003025 433.00
Feb 29,2016 CR AMOUNT DISBURSED TO CREDITOR 1004715 433.00
Mar 31,2016 CR AMOUNT DISBURSED TO CREDITOR 1006430 433.00
Apr 29,2016 CR AMOUNT DISBURSED TO CREDITOR 1008141 433.00
May 31,2016 CR AMOUNT DISBURSED TO CREDITOR 1009834 433.00
Jun 30,2016 CR AMOUNT DISBURSED TO CREDITOR 1011537 433.00
Jul 27, 2016 CR AMOUNT DISBURSED TO CREDITOR 1013145 433.00
Aug 31,2016 CR = AMOUNT DISBURSED TO CREDITOR 1014815 433.00
Sep 30,2016 CR AMOUNT DISBURSED TO CREDITOR 1016747 433,00
Oct 28,2016 CR === AMOUNT DISBURSED TO CREDITOR 1048649 433.00
Nov 30,2016 CR  AMOUNTDISBURSED TO GREDITOR 1020510 433.00
Jan04,2017 CR = AMOUNT DISBURSED TO CREDITOR 1022509 433.00
Feb 28,2017. CR =~ AMOUNT DISBURSED TO CREDITOR ~ 1025976 866.00
Apr 28,2017 CR ~ AMOUNT DISBURSED TO CREDITOR — 1029608 866.00
May 31,2017. CR ~ AMOUNT DISBURSED TO CREDITOR ! 1031407 - 433.00
Jun 30,2017. CR AMOUNT DISBURSED TO CREDITOR 1034974 433.00
Jul31,2017 CR ' AMOUNT DISBURSED TO CREDITOR 1036695 433.00
Aug 31,2017 CR AMOUNT DISBURSED TO CREDITOR 1038441 433.00
Sep 30,2017. CR AMOUNT DISBURSED TO CREDITOR 1040199 433.00
/ Oct 31,2017 CR AMOUNT DISBURSED TO CREDITOR 1041917 433.00
Nov 30,2017. CR AMOUNT DISBURSED TO CREDITOR 1043675 433.00
Dec 31,2017 CR AMOUNT DISBURSED TO GREDITOR 1046705 433.00
Jan 31,2018 CR AMOUNT DISBURSED TO CREDITOR 1048405 433.00
Feb 28,2018 CR AMOUNT DISBURSED TO CREDITOR 1050037 433.00
Mar 31,2018 CR AMOUNT DISBURSED TO CREDITOR 1051705 433.00
Apr 30,2018 CR AMOUNT DISBURSED TO CREDITOR 1053381 433,00
May 31,2018 CR AMOUNT DISBURSED TO CREDITOR 4055047 433.00
Jun 30,2018 CR AMOUNT DISBURSED TO CREDITOR 1056730 433.00
Jul31,2018 CR AMOUNT DISBURSED TO CREDITOR 1058370 433.00
Aug 31,2018 CR AMOUNT DISBURSED TO CREDITOR 1059986 866.00
Sep 30,2018 CR ' AMOUNT DISBURSED T6 CREDITOR 1061663 433.00
Oct 31,2018 CR AMOUNT DISBURSED TO CREDITOR 1063323 866.00
Nov 30,2018 CR AMOUNT DISBURSED TO CREDITOR | 1064986 433.00
Dec 31,2018 CR AMOUNT DISBURSED TO CREDITOR 1066616 866.00
Jan31,2019 CR AMOUNT DISBURSED TO GREDITOR 1068225 433.00
TOTAL FOR SETERUS INC 19,918.00
SN SERVICING CORP Claim Number 1
Feb 28,2019 CR AMOUNT DISBURSED TO CREDITOR 1069860 866.00
Mar 29,2019 GR AMOUNT DISBURSED TO CREDITOR 1071480 866.00
Apr 30,2019 CR AMOUNT DISBURSED TO CREDITOR ; 1073128 433.00
May 31,2019 CR AMOUNT DISBURSED TO CREDITOR 1074786 866.00
Jun 28,2019 CR _ AMOUNT DISBURSED TO CREDITOR 4076401 433.00
Jul 31,2019 CR AMOUNT DISBURSED TO CREDITOR 1078036 866.00
TOTAL FOR SN SERVICING CORP 4,330.00
. SN SERVICING CORP. Claim Number 14
Aug 30,2019 CR © AMOUNT DISBURSED TO CREDITOR 873551 8000757 789,75
TOTAL FOR SN SERVICING CORP. oo , - 789.75
DISBURSEMENT TOTAL 27,635.75
BSS Case Overview (Rev. 07/07/2016) Page 1 of 1
